OFFICE OF THE Al-T;;zZW’,~yfNERAL             OF TIZXAS
    -.

              GROVER  PELLERS
              ATTORNEY GENERAL




:            &nokablo Geoige H. Shoppar&
         i   Conptmllsr  of Public Accounts
             hustln 11, Texas
,..,




    E.



                                                                  n the Lvonc star;
                  Cment Cozyor




                                           of trniform Straight 3111 of
                                           he mmner of oar billing   suoh



                       ‘in from the f.0.b.    their r8.~1s point nwrest
                         our mill to’ the interstate   deatinatlon %eadhe&d~~.
                       .We invoice   the railmy    at a price per barrel f.o.b.
                         our ~$11 or f.o.b.   their roils Eouston and/or Dal-
                        las , Tt?zss.




                         *‘:do prloo    and involoc   sme   f .9.b.   ocrs   fit sn
                         +trastnto      >aint.
                  .-


honorejblo George Ii. .Sheppard, pa@    2

      ,
           “t’;ie are of. the opinion that this type of ship-
           ment   is interstate   on2 not subject to the State
 :         Cement Tax,; hoviever, we ore desirous of your
           eat&% as to’ vrtlether or not you conoy    in our
           viwfs in the matter. *

            “1 am attuching hereto sample aopy of the i.one Star
      Cement Corporation’s  invoice   to the! TWO Railroad Company,
      Lake Charlea, Louisiana,   also sample copy of the bill of
      lading to the same railroad    and the same destination.

          “I will appraoiato it if you ~111 f\u‘nish me with
     your legal opinion. as to the tax on such a transaction;*

            In opinion Ro. O-5843, approved April 25, 1944, requested
by you,  this ,department oonstrucd subsection  41, &rticlo   7047, V.A.
C.S., 1925, as amaonded, not to warrant the imposition    of the tax
*upon any interstate   sale or transection”.’  The test is whether or
not the shipment in question under the above factual     situation  con-
atltutcs an interstate   sale or transaction.
             Tha cement is ordered Prom the Texas manufacturer by the
Louislana agent of the carrier vendee for delivery         to the vendnc
at a point .in Louisiana,     but invoiced  and rlelivered to the vendee’s
rails f.o,b.    a point in Texas.     The b3.11 of lading is issued for
an interstate    ship;lGnt  of the cement  but freight   charges are Wead-
head”, slncc the vendee is also the common carrier         receiving ,the
cement for delivery      to a pOiAt outside of Texas.
           Herr? the vendee occupies    a dual rols of ‘purchaser and
ooimnonoarrier.    Although the physical     distribution     of the cement
10 to the vcn3ee in Texas, nevertheless        the v%nace receives    the dG-
livery in its role of *~corricr*.      3hen the cement is finally       de-
livered IA Louisiana,    the vendee reimlvus it in tbe role of *lpur-
Ohaaer~~.  By the substitution    of any thlra party as the consignee
in Louisiana; the shipaont. is olearly      interstate    anil not subject
to the tax.    Renoc the above faot situation       develops an intcrsta%
8~10 or transaction    an& th%r,efore .not ‘subject to the occupation
tlcc.

                                               Very truly   yours,
                                               ATTORNEYGEH3:RhLOF TEXfiS